Exhibit 10.2
NETAPP, INC.
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is dated as of
                    , and is between NetApp, Inc., a Delaware corporation (the
“Company”), and                      (“Indemnitee”).
RECITALS
     A. Indemnitee’s service to the Company substantially benefits the Company.
     B. Competent and experienced individuals are reluctant to serve as
directors or officers of corporations or in certain other capacities unless they
are provided with adequate protection through insurance or indemnification
against the risks of claims and actions against them arising out of such
service.
     C. Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection.
     D. In order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.
     E. This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder.
     The parties therefore agree as follows:
     1. Definitions.
          (a) A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
               (i) Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities;
               (ii) Change in Board Composition. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Company’s board of directors, and any new directors (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose
election by the board of directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was

 



--------------------------------------------------------------------------------



 



previously so approved, cease for any reason to constitute at least a majority
of the members of the Company’s board of directors;
               (iii) Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;
               (iv) Liquidation. The approval by the stockholders of the Company
of (A) a complete liquidation of the Company or (B) an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and
               (v) Other Events. Any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Securities Exchange Act of 1934, as amended, whether
or not the Company is then subject to such reporting requirement.
     For purposes of this Section 1(a), the following terms shall have the
following meanings:
                    (1) “Person” shall have the meaning as set forth in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended; provided,
however, that “Person” shall exclude (i) the Company, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(iii) any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.
                    (2) “Beneficial Owner” shall have the meaning given to such
term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended;
provided, however, that “Beneficial Owner” shall exclude any Person otherwise
becoming a Beneficial Owner by reason of (i) the stockholders of the Company
approving a merger of the Company with another entity or (ii) the Company’s
board of directors approving a sale of securities by the Company to such Person.
          (b) “Corporate Status” describes the status of a person who is or was
a director, trustee, general partner, managing member, officer, employee, agent
or fiduciary of the Company or any other Enterprise.
          (c) “Covered Officer” means (1) an individual designated by the Board
of Directors of the Company as an “officer” of the Company pursuant to
Rule 16a-2 under the Securities Exchange Act of 1934, as amended, (2) the
Secretary of the Company, as defined in Article 5, Section 1 of the Company’s
bylaws, as may be amended from time to time or (3) any other individual
designated by the Board of Directors of the Company as a “covered officer”.
          (d) “DGCL” means the General Corporation Law of the State of Delaware.
          (e) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

-2-



--------------------------------------------------------------------------------



 



          (f) “Enterprise” means the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary.
          (g) “Expenses” include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation, the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and
(ii) for purposes of Section 11(d), Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
          (h) “Independent Counsel” means a law firm, or a partner or member of
a law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent (i) the
Company or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
          (i) “Proceeding” means any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or proceeding, whether brought in
the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including any appeal therefrom and
including, without limitation, any such Proceeding pending as of the date of
this Agreement, in which Indemnitee was, is or will be involved as a party, a
potential party, a non-party witness or otherwise by reason of (i) the fact that
Indemnitee is or was a director of the Company or a Covered Officer, (ii) any
action taken by Indemnitee or any action or inaction on Indemnitee’s part while
acting as a director of the Company or as a Covered Officer, or (iii) the fact
that he or she is or was serving at the request of the Company as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or any other Enterprise while also acting as a director of the
Company or as a Covered Officer, in each case whether or not serving in such
capacity at the time any liability or Expense is incurred for which
indemnification or advancement of expenses can be provided under this Agreement.
          (j) Reference to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on a person
with respect to any employee benefit plan; references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

-3-



--------------------------------------------------------------------------------



 



          (k) “To the fullest extent permitted by applicable law” shall include,
but not be limited to:
               (i) the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and
               (ii) the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.
     2. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.
     3. Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the defense or settlement of any claim, issue or matter with respect to such
Proceeding, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Section 3 in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction to be liable to the Company,
unless and only to the extent that the Delaware Court of Chancery or any court
in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such expenses as the Delaware Court of Chancery or such other court shall deem
proper.
     4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. To the extent permitted by applicable law, if
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, in defense of one or more but less than all claims, issues
or matters in such Proceeding, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this Section 4, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.
     5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, Indemnitee shall be indemnified to the fullest extent permitted

-4-



--------------------------------------------------------------------------------



 



by applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.
     6. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):
          (a) for which payment has actually been made to or on behalf of
Indemnitee under any statute, insurance policy, indemnity provision, vote or
otherwise (other than pursuant to Section 13(b) below, to the extent
applicable), except with respect to any excess beyond the amount paid;
          (b) for an accounting or disgorgement of profits pursuant to Section
16(b) of the Securities Exchange Act of 1934, as amended, or similar provisions
of federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);
          (c) for any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);
          (d) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 11(d) or (iv) otherwise required by
applicable law; or
          (e) if prohibited by applicable law.
     7. Advances of Expenses. The Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
as soon as reasonably practicable, but in any event no later than thirty
(30) days, after the receipt by the Company of a written statement or statements
requesting such advances from time to time (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free and made without regard to
Indemnitee’s ability to repay such advances. Indemnitee hereby undertakes to
repay any advanced Expenses (and the Company shall have the right to demand
repayment of all advanced Expenses) in either of the following circumstances:
(i) to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company or (ii) Indemnitee is convicted of a
crime requiring scienter, knowledge, intentional wrongdoing or severe
recklessness and all rights of appeal of such criminal conviction have been
exhausted. This Section 7 shall not apply to the extent advancement is
prohibited by law.

-5-



--------------------------------------------------------------------------------



 



     8. Procedure for Notification and Defense of Claim.
          (a) Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses as soon as reasonably practicable following the receipt by Indemnitee
of notice thereof. The written notification to the Company shall include, in
reasonable detail, description of the nature of the Proceeding and the facts
underlying the Proceeding. The failure by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights, except to
the extent that such failure or delay materially prejudices the Company.
          (b) If, at the time of the receipt of a notice of a Proceeding
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all reasonably
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies. Notwithstanding the foregoing, nothing in this
Section 8(b) shall limit the Company’s obligation as the indemnitor of first
resort pursuant to Section 13(b) below.
          (c) In the event the Company is obligated to indemnify Indemnitee in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee for any fees or expenses of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding.
Notwithstanding the Company’s assumption of the defense of any such Proceeding,
the Company shall be obligated to pay the fees and expenses of Indemnitee’s
counsel to the extent (i) the employment of counsel by Indemnitee is authorized
by the Company, (ii) counsel for the Company or Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense such that Indemnitee needs to be
separately represented or (iii) the Company shall not have retained, or shall
not continue to retain, such counsel to defend such Proceeding. The Company
shall have the right to conduct such defense as it sees fit in its sole
discretion. Regardless of any provision in this Agreement, Indemnitee shall have
the right to employ Indemnitee’s counsel in any Proceeding at Indemnitee’s
personal expense. The Company shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company.
          (d) Indemnitee shall give the Company such information and cooperation
in connection with the Proceeding as may be reasonably appropriate.
          (e) The Company shall not be liable to indemnify Indemnitee for any
settlement of any Proceeding (or any part thereof) without the Company’s prior
written consent, which shall not be unreasonably withheld.
          (f) The Company shall not settle any Proceeding (or any part thereof)
without Indemnitee’s prior written consent, which shall not be unreasonably
withheld.
     9. Procedure upon Application for Indemnification.
          (a) To obtain indemnification, Indemnitee shall submit to the Company
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee

-6-



--------------------------------------------------------------------------------



 



and as is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding. The Company shall, as soon as reasonably practicable after
receipt of such a request for indemnification, advise the board of directors
that Indemnitee has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Company’s board of directors, a copy of which shall be delivered
to Indemnitee or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company’s board of directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s board of directors, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (D) if so directed by the
Company’s board of directors, by the stockholders of the Company. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.
          (c) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 9(b), the Independent
Counsel shall be selected as provided in this Section 9(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Company’s board of directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after the
later of (i) submission by Indemnitee of a written request for indemnification
pursuant to Section 9(a) hereof and (ii) the final disposition of the
Proceeding, the parties have not agreed upon an Independent Counsel, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(b) hereof. Upon the due commencement of any
judicial proceeding pursuant to Section 11(a) of this Agreement, the Independent
Counsel shall be discharged and relieved of any

-7-



--------------------------------------------------------------------------------



 



further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
     10. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption in connection with the
making by such person, persons or entity of any determination contrary to that
presumption.
          (b) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself create a presumption that Indemnitee did not act in
good faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
          (c) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith to the extent Indemnitee relied in good
faith on (i) the records or books of account of the Enterprise, including
financial statements, (ii) information supplied to Indemnitee by the officers of
the Enterprise in the course of their duties, (iii) the advice of legal counsel
for the Enterprise or its board of directors or counsel selected by any
committee of the board of directors or (iv) information or records given or
reports made to the Enterprise by an independent certified public accountant, an
appraiser, investment banker or other expert selected with reasonable care by
the Enterprise or its board of directors or any committee of the board of
directors. The provisions of this Section 10(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.
          (d) Neither the knowledge, actions nor failure to act of any other
director, officer, agent or employee of the Enterprise shall be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
     11. Remedies of Indemnitee.
          (a) Subject to Section 11(e), in the event that (i) a determination is
made pursuant to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 or 11(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9 of
this Agreement within ninety (90) days after the later of the receipt by the
Company of the request for indemnification or the final disposition of the
Proceeding, (iv) payment of indemnification pursuant to this Agreement is not
made (A) within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification or (B) with respect to indemnification
pursuant to Sections 4, 5 and 11(d) of this Agreement, within thirty (30) days
after receipt by the Company of a written request therefor, or (v) the Company
or any other person or entity takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of his or her entitlement to
such indemnification or advancement of Expenses. Indemnitee shall commence such
proceeding seeking an adjudication within 180 days following the date on

-8-



--------------------------------------------------------------------------------



 



which Indemnitee first has the right to commence such proceeding pursuant to
this Section 11(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his or her rights
under Section 4 of this Agreement. The Company shall not oppose Indemnitee’s
right to seek any such adjudication in accordance with this Agreement.
          (b) Neither (i) the failure of the Company, its board of directors,
any committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders that Indemnitee has not met the applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has or
has not met the applicable standard of conduct. In the event that a
determination shall have been made pursuant to Section 9 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding commenced
pursuant to this Section 11 shall be conducted in all respects as a de novo
trial, on the merits and Indemnitee shall not be prejudiced by reason of that
adverse determination. In any judicial proceeding commenced pursuant to this
Section 11, the Company shall, to the fullest extent not prohibited by law, have
the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.
          (c) To the fullest extent not prohibited by law, the Company shall be
precluded from asserting in any judicial proceeding commenced pursuant to this
Section 11 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that the Company
is bound by all the provisions of this Agreement. If a determination shall have
been made pursuant to Section 9 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statements not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
          (d) To the extent not prohibited by law, the Company shall indemnify
Indemnitee against all Expenses that are incurred by Indemnitee in connection
with any action for indemnification or advancement of Expenses from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than thirty (30) days, after receipt by
the Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 7.
          (e) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding. For purposes of clarity,
determinations as to entitlement to advancement of expenses (including continued
advancement of expenses) shall be governed by the terms of Section 7 and not
this Section 11(e).
     12. Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Expenses, judgments, fines or
amounts paid or to be paid in settlement, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the events and transactions giving rise to such
Proceeding; and (ii) the relative fault of Indemnitee

-9-



--------------------------------------------------------------------------------



 



and the Company (and its other directors, officers, employees and agents) in
connection with such events and transactions.
     13. Non-exclusivity; Primacy of Indemnification.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s certificate of incorporation or bylaws, any agreement, a vote
of stockholders or a resolution of directors, or otherwise. To the extent that a
change the DGCL, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s certificate of incorporation and bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein. Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
          (b) The Company hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement of Expenses and/or insurance provided by
one or more entities (other than the Company and its affiliates) and certain
affiliates of such entity or entities and that Indemnitee may have other sources
of indemnification or insurance, whether currently in force or established in
the future (collectively, the “Outside Indemnitors”). The Company hereby agrees:
(i) that it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Outside Indemnitors to advance
Expenses or to provide indemnification for the same Expenses or liabilities
incurred by Indemnitee are secondary); (ii) that it shall be required to advance
the full amount of Expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses to the extent legally permitted and as required by
the certificate of incorporation or bylaws of the Company (or any agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Outside Indemnitors and (iii) that it irrevocably waives,
relinquishes and releases the Outside Indemnitors from any and all claims
against the Outside Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Outside Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Company shall affect the foregoing, and the Outside Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company. The
Company and Indemnitee agree that the Outside Indemnitors are express third
party beneficiaries of the terms hereof.
     14. No Duplication of Payments. Other than as provided in Section 13(b)
above, the Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received payment for such amounts under any insurance policy, contract,
agreement or otherwise.
     15. Insurance. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, trustees, general
partners, managing members, officers, employees, agents or fiduciaries of the
Company or any other Enterprise, Indemnitee, if a director or officer of the
Company, shall be covered by such policy or policies, in accordance with its or
their terms.
     16. Subrogation. In the event of any payment under this Agreement, except
as provided in Section 13(b) above, the Company shall be subrogated to the
extent of such payment to all of the rights of

-10-



--------------------------------------------------------------------------------



 



recovery of Indemnitee (other than against the Outside Indemnitors), who, at the
request and expense of the Company, shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
     17. Services to the Company. Indemnitee agrees to serve as a director or
officer of the Company or, at the request of the Company, as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Company’s board of directors or, with respect
to service as a director or officer of the Company, the Company’s certificate of
incorporation or bylaws or the DGCL. No such document shall be subject to any
oral modification thereof.
     18. Term; Termination. This Agreement shall continue in full force and
effect with respect to any Proceeding until thirty (30) days following the
lapsing of the applicable statute of limitations, whether or not Indemnitee
continues to serve as a director of the Company or as a Covered Officer. At such
time (if at all) as Indemnitee is neither a member of the Board of Directors of
the Company nor a Covered Officer (such an event, a “Change in Status”), this
Agreement shall immediately cease to apply to any threatened, pending or
completed action, suit, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or proceeding to the
extent relating to (i) Indemnitee’s status as an officer, employee or consultant
to the Company following the Change in Status, (ii) any action taken by
Indemnitee or any action or inaction on Indemnitee’s part while providing
services to the Company in any capacity after the Change in Status or (iii) the
fact Indemnitee is serving at the request of the Company as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary of the
Company or any other Enterprise after the Change in Status.
     19. Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
     20. Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to

-11-



--------------------------------------------------------------------------------



 



the fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
     21. Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof; provided,
however, that this Agreement is a supplement to and in furtherance of the
Company’s certificate of incorporation and bylaws and applicable law.
     23. Modification and Waiver. No supplement, modification or amendment to
this Agreement shall be binding unless executed in writing by the parties
hereto. No amendment, alteration or repeal of this Agreement shall adversely
affect any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.
     24. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:
          (a) if to Indemnitee, to Indemnitee’s address, facsimile number or
electronic mail address as shown on the signature page of this Agreement or in
the Company’s records, as may be updated in accordance with the provisions
hereof; or
          (b) if to the Company, to the attention of the Chief Executive Officer
or Chief Financial Officer of the Company at 495 East Java Drive, Sunnyvale,
California 94089, or at such other current address as the Company shall have
furnished to Indemnitee, with a copy (which shall not constitute notice) to
Steve Bochner, Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo
Alto, California 94304.
     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given (i) if delivered by hand,
messenger or courier service, when delivered (or if sent via a
nationally-recognized overnight courier service, freight prepaid, specifying
next-business-day delivery, one business day after deposit with the courier), or
(ii) if sent via mail, at the earlier of its receipt or five days after the same
has been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid, or (iii) if sent via
facsimile, upon confirmation of facsimile transfer or, if sent via electronic
mail, upon confirmation of delivery when directed to the relevant electronic
mail address, if sent during normal business hours of the recipient, or if not
sent during normal business hours of the recipient, then on the recipient’s next
business day.
     25. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State

-12-



--------------------------------------------------------------------------------



 



of Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court of Chancery, and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Service Company, Wilmington, Delaware as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.
     26. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. This
Agreement may also be executed and delivered by facsimile signature and in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
     27. Captions. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
(signature page follows)

-13-



--------------------------------------------------------------------------------



 



     The parties are signing this Indemnification Agreement as of the date
stated in the introductory sentence.

            NETAPP, INC.
                 (Signature)                       (Print name)                
      (Title)                [INSERT INDEMNITEE NAME]
                 (Signature)                       (Print name)                
      (Street address)                         (City, State and ZIP)   

(Signature page to Indemnification Agreement)

 